DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8 – 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 3,253,805).
Regarding claims 1 and 6, Taylor discloses an aircraft comprising: a body (fuselage 4); a first propeller assembly (9) coupled to the body and configured to provide vertical lift; a second propeller assembly (80) coupled to the body and configured to provide horizontal thrust; a flight control surface (10) operably coupled to the body; and a parachute (2) extending from the body and arranged to facilitate aircraft takeoff.  
Regarding claim 4, Taylor discloses that the parachute and the first propeller assembly are configured to be angled relative to the body (they are angled perpendicularly to the fuselage).  
Regarding claim 8, Taylor discloses that the parachute defines a circular dome shape (2).  
Regarding claim 9, Taylor discloses that the parachute further defines cutouts (Fig. 1) to facilitate airflow through the parachute.  
Regarding claim 10, Taylor discloses that the cutouts of the parachute include at least one concentric cutout (Fig. 1).
Regarding claim 17, it is inherent in Taylor that when one of the first or second propeller assemblies fails, the parachute enables the aircraft to glide for some distance.  

Claim(s) 1, 4, 6, 11 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (US 4,913,376).
Regarding claims 1, 6, and 18, Black discloses an aircraft comprising: a body (fuselage 18); a first propeller assembly (44) coupled to the body and configured to provide vertical lift; a second propeller assembly (22) coupled to the body and configured to provide horizontal thrust; a flight control surface (32) operably coupled to the body; and a parachute (42) extending from the body and arranged to facilitate aircraft takeoff.  
Regarding claim 4, Black discloses that the parachute and the first propeller assembly are configured to be angled relative to the body (they are angled perpendicularly to the fuselage).  
Regarding claim 17, it is inherent in Black that when one of the first or second propeller assemblies fails, the parachute enables the aircraft to glide for some distance.  
Regarding claim 19, Black discloses a method of operating an aircraft having a parachute (42), the method comprising: activation at least one of two flight modes, wherein the two flight modes includes a first flight mode and a 
Regarding claim 20, Black discloses transitioning the aircraft between the two flight modes, wherein the previously activated flight mode is disengaged, and the available flight mode is activated; and enabling the aircraft to smoothly transition to flight in the newly activated flight mode (Col. 3; lines 45 – 62 “when clutching or power takeoff means is engaged, almost all the engine power can be delivered to the counter-rotating blade disc units for takeoff and landing, and gradually transferred from the blade disc units to the propulsion means for transition flight. Forward flight being achieved, power takeoff means is disengaged permitting full power for propulsion in autorotation flight and unloaded rotor wing supported flight”).
Regarding claims 11 – 16, the discussion of claims above is relied upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black ‘376.
Regarding claim 3, Black’s propeller (22) is coupled to a thruster and a duct but Black fails to disclose two propellers. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include an additional ducted propeller, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, Black fails to teach that the parachute is collapsible. However, Examiner takes Official Notice that it is well known to use collapsible parachutes. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to collapse the parachute in the event that the parachute capabilities are disengaged and are no longer needed.
Regarding claim 7, Black fails to teach an elevon. However, Examiner takes Official Notice that elevens are very well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include an elevon in the aircraft of Black ‘376 in order to provide better pitch and roll control of the aircraft.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642